Citation Nr: 1503444	
Decision Date: 01/23/15    Archive Date: 01/27/15

DOCKET NO.  07-29 951	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to a compensable evaluation for alopecia for the period prior to November 4, 2011, and 10 percent thereafter.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

J. Juliano, Counsel


INTRODUCTION

The Veteran served on active duty from September 1982 to June 1990.

These matters come before the Board of Veterans' Appeals (Board) on appeal from an August 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.

Most recently, in September 2014, the Board remanded the Veteran's claims so that he could be afforded a videoconference Board Hearing.  In November 2014, the Veteran testified before the undersigned Veterans Law Judge at a videoconference Board hearing at the RO in Houston, Texas.  A transcript of the proceeding has been associated with the claims file.  A more detailed procedural history is described in the September 2014 Board remand.

The Board has not only reviewed the Veteran's physical claims file, but also the electronic records maintained in Virtual VA to ensure consideration of the totality of the evidence.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

A.  Hearing Loss and Tinnitus

The Veteran claims entitlement to service connection for bilateral hearing loss and tinnitus, including as due to noise exposure from serving for eight years in a heavy artillery unit, and from driving vehicles in service.  See Board hearing transcript at 4.

A November 2011 VA audiological examination report reflects that the Veteran's pure tone thresholds and speech discrimination scores did not meet the regulatory criteria for a current hearing loss disability.  At the Board hearing, however, the Veteran testified that his hearing had worsened since the 2011 VA examination, and that he had to use a Bluetooth to use a telephone.  Therefore, the Board will remand this matter to schedule the Veteran for a new audiological VA examination to address the current nature and etiology of his hearing loss.

The November 2011 VA examiner opined that the Veteran's tinnitus is not related to his active service.  The examiner reasoned, in part, that the Veteran presented to the VA examination with relatively normal hearing thresholds.  Because, however, the Veteran has asserted that his hearing loss has worsened and the Board is therefore remanding that claim for a new VA examination, the Board will defer a decision on this issue pending that further development.

B.  Alopecia

The Veteran's alopecia is currently assigned a noncompensable rating under Diagnostic Code 7809-7806 for the period prior to November 4, 2011, and 10 percent thereafter.  The Veteran seeks an increased rating.

Diagnostic Code 7806 provides in pertinent part a 10 percent rating where at least five percent, but less than 20 percent, of the entire body is affected, or at least five percent, but less than 20 percent, of the exposed areas are affected.  A higher 30 percent rating is provided where 20 to 40 percent of the entire body or exposed areas are affected; or systemic therapy such as corticosteroids or other immunosuppressive drugs are required for a total duration of six weeks or more, but not constantly, during the past 12-month period.  38 C.F.R. § 4.118 (2014).

The Veteran testified at the Board hearing that his alopecia on his had worsened since his November 2011 VA examination, and that it covered more area.  Therefore, the Board finds that this matter should also be remanded for a new VA examination to address the current severity of his alopecia.

On remand, the Board adds that all of the Veteran's more recent VA treatment records from the West L.A. VA medical center (VAMC) dated since October 2009, and from the Loma Linda VAMC dated since January 2013, should be associated with the claims file.

Accordingly, the case is REMANDED for the following action:

1.  Associate with the paper or electronic claims file all of the Veteran's VA treatment records from the West L.A. VAMC dated since October 2009, and from the Loma Linda VAMC dated since January 2013.

2.  After the above development has been completed, schedule the Veteran for a new VA audiological examination to address the current nature and etiology of any hearing loss.  The claims folder must be made available to the examiner and pertinent documents therein should be reviewed by the examiner.  All necessary tests and studies should be accomplished, and all clinical findings should be reported in detail.  

The examiner should address whether it is "at least as likely as not" (50 percent probability or higher) that any current hearing loss disability had its onset in service or is otherwise related to the Veteran's active service, including his credible reports of excessive noise exposure having served for eight years in the heavy artillery.

Please emphasize to the VA examiner that normal hearing at the time of separation from service, by itself, would not constitute a sufficient rationale for a negative opinion for purposes of this remand.  

The examiner is asked to explain the reasons behind any opinions expressed and conclusions reached.  The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

3.  After the above development in paragraph (1) has been completed, afford the Veteran a new VA examination to address the current severity of his alopecia.  The claims folder must be made available to the examiner and pertinent documents therein should be reviewed by the examiner.  All necessary tests and studies should be accomplished, and all clinical findings should be reported in detail.  

The examiner should address any functional impairment due to the Veteran's alopecia, including its affect on his ability to perform occupational tasks in a worklike setting. 

4.  Then, readjudicate the Veteran's claims.  If any claim remains denied, the Veteran should be provided a Supplemental Statement of the Case (SSOC).  After the Veteran and his representative have been given the applicable time to submit additional argument, the claims should be returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on this matter.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
BETHANY L. BUCK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

